SCOLR Pharma, Inc. Reports First Quarter 2010 Financial Results BOTHELL, WA, April 29, 2010, - SCOLR Pharma, Inc. (NYSE AMEX: DDD) today reported financial results for the first three months ended March 31, Stephen J. Turner, SCOLR Pharma’s President and CEO, said, “We're eager to maintain the momentum we have achieved thus far in 2010 on a number of our strategic, operational and financial goals.A majority of our focus and effort in 2010 will be on supporting the launch of several extended release nutritional products through both our direct and indirect sales efforts, executing a successful ANDA review with subsequent commercialization of our 12 hour pseudoephedrine product, and managing our cost structure. “Additionally, with our recent acquisition of the rights to the Nuprin® brand name, we are in a better position to move our ibuprofen product forward in this very large and growing global market, either with a partner, or alone.We are also continuing our discussions with RedHill Biopharma Ltd. to pursue a definitive license agreement that would provide RedHill Biopharma with exclusive worldwide rights to market and sell Ondansetron tablet formulations based on our proprietary CDT® platform.All of these opportunities and initiatives will benefit from the recently completed equity offering that strengthened our balance sheet.” Highlights include the following: · We completed a private placement equity offering in March, selling an aggregate of 8,260,000 shares of our common stock at $0.50 per share and warrants to purchase an aggregate of 1,652,000 shares of our common stock at $0.75 per share. Net proceeds of the offering were approximately $3.7 million after placement agent fees, expenses of registration, and other direct and incremental offering costs. · We recently acquired rights to the Nuprin® name in connection with sales of ibuprofen. SCOLR purchased all right, title and interest of Advanced Healthcare Distributors, LLC to the Nuprin® name, including its portfolio of global registrations (exclusive of Canada). Advanced Healthcare Distributors, LLC is an affiliate of CVS Caremark Corporation. Total revenues for the quarter ended March31, 2010 were $166,000, a decrease of 3% compared to $172,000 for the same period in 2009. SCOLR has continued to make significant improvements to its operating efficiencies as compared to a year ago. For the quarter ended March 31, 2010, the Company's marketing and selling expenses decreased 66%, or $71,000 to $36,000, compared to $107,000 for the same period in 2009. Of this reduction in expense, $25,000 is due to a reduction in personnel and $42,000 reflects the impact of lower advertising and tradeshow expenses. General and administrative expenses decreased 46%, or $530,000 to $624,000 for the three months ended March 31, 2010, compared to $1.2 million for the same period in 2009, primarily due to lower personnel related costs, non-cash share based compensation expense, insurance premiums, and director and shareholder relations expense. Research and development expenses decreased 59%, or $482,000 to $340,000 for the three months ended March 31, 2010, compared to $822,000 for the same period in Net loss decreased $1.1 million to $833,000 for the three months ended March 31, 2010, compared to $1.9 million for the same period in 2009. The decreased net loss reflects lower operating expenses. SCOLR
